Case 1:19-cv-04216-ILG-PK Document 38 Filed 08/28/19 Page 1 of 7 PageID #: 124



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ :x
 KASHMIR GILL,
                                                                 Case No. 1:19-
                   Plaintiff,                                    cv-04216 (ILG) (PK)

                           v.                                    JURY TRIAL DEMANDED
 JUS BROADCASTING CORP.;
 JUS PUNJABI, LLC; JUS ONE, CORP.;
 JUS BROADCASTING CORP PVT LTD;
 and PENNY SANDHU,

                   Defendants.
 -----------------------------------------------------------:x
                         ANSWER AND AFFIRMATIVE DEFENSES
                                OF ALL DEFENDANTS
                      TO THE COMPLAINT DATED FEBRUARY 25, 2019

                 Defendants Jus Broadcasting Corp., Jus Punjabi, LLC, Jus One Corp., Jus

Broadcasting Corp PVT Ltd., and Penny K. Sandhu, by and through their attorney, Paul

Batista, P.C., as and for their Answer to the Complaint dated February 25, 2019 ("Cplt."),

allege as follows:

                 1.       Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of ,r 1 of the Cplt.

                 2.       Deny each and every allegation of,r 5 of the Cplt.

                 3.       Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of,r 7 of the Cplt.

                4.        Deny each and every allegation of,r 8 of the Cplt.

                 5.       Deny each and every allegation of,r 9 of the Cplt.

                6.        Deny each and every allegation of,r 10 of the Cplt.
Case 1:19-cv-04216-ILG-PK Document 38 Filed 08/28/19 Page 2 of 7 PageID #: 125



               7.      Deny each and every allegation of,r 11 of the Cplt.

               8.      Deny each and every allegation of,r 12 of the Cplt.

               9.     Deny each and every allegation of,r 13 of the Cplt.

               10.    Deny each and every allegation of,r 14 of the Cplt.

               11.    Deny each and every allegation of,r 15 of the Cplt.

               12.    Deny each and every allegation of ,r 16 of the Cplt., except state that

a written agreement, if any, to which ,r 16 of the Cplt. refers, was ( 1) long ago rescinded

and (2) plaintiff Gill was not a party to any such agreement, if one in fact existed.

               13.    Deny each and every allegation of,r 17 of the Cplt., except that, upon

information and belief, an individual identified as "Lakhvinder Singh" (with whom

plaintiff Gill has no connection) was deported in 2008 from the United States for federal

immigration offenses.

               14.    Deny each and every allegation of,r 18 of the Cplt.

               15.    Deny each and every allegation of ,r 19 of the Cplt., except state that

the information contained in that paragraph does not relate to Gill or any cause of action

purportedly stated in the Cplt.

               16.    Deny each and every allegation of,r 20 of the Cplt.

               17.    Deny each and every allegation of ,r 21 of the Cplt., except state that

any dealings among "Karl Khandalawa," Karl Khandalawa's "wife," and defendants did

not involve Gill and are utterly irrelevant to any issue in this action.

              18.     Provide no response to   ",r 22" of the Cplt. because there is no ,r 22.



                                               2
Case 1:19-cv-04216-ILG-PK Document 38 Filed 08/28/19 Page 3 of 7 PageID #: 126



               19.     Deny each and every allegation of ,r 23 of the Cplt., except ( 1) admit

that a litigation among Khandalawa, his wife and certain of the defendants was terminated

in or about August 12, 2012 because defendants involved in that action successfully moved

for its dismissal, (2) asserts that Gill was not a party to that litigation, and (3) further asserts

that events associated with that litigation are utterly irrelevant to any issue in the present

action.

               20.    Deny each and every allegation of,r 24 of the Cplt.

               21.    Deny each and every allegation of,r 25 of the Cplt.

               22.    Deny each and every allegation of,r 26 of the Cplt.

              23.     Deny each and every allegation of,r 27 of the Cplt.

              24.     Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of,r 28 of the Cplt., which purport to relate to events that took place,

if they took place, in 2011, eight years ago.

              25.     Deny each and every allegation of,r 29 of the Cplt.

              26.     Deny each and every allegation of,r 30 of the Cplt.

              27.     Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of,r 31 and 32 of the Cplt.

              28.     Deny each and every allegation of ,r 33 of the Cplt., which (1) is not

in the form of a "short and plain statement" of the facts as required by Fed. R. Civ. P. 8.,

(2) is verbose and incomprehensible, (3) is conclusory, and (4) is redundant of other

statements in the Cplt.




                                                3
Case 1:19-cv-04216-ILG-PK Document 38 Filed 08/28/19 Page 4 of 7 PageID #: 127



               29.     Deny each and every allegation of ,r 34 of the Cplt., which, even if

accurate, relates to events that took place in 2010 and, are more important, irrelevant to

this action.

               30.     Deny each and every allegation of,r 35 of the Cplt., and assert that the

language used in ,r 35 of the Cplt., as in other paragraphs, is neither plain nor simple but

instead incomprehensible.

               31.    Deny each and every allegation    of,r,r 36 and 37 of the Cplt.
               32.    Deny each and every allegation of,r 38 of the Cplt.

               33 .   Deny knowledge or information sufficient to form a belief as to ,r 39

of the Cplt., except state that ( 1) the italicized words, as interpreted by Gill, are nonsense,

and (2) deny all other allegations of,r 39.

               34.    Deny each and every allegation of ,r 40 of the Cplt.

               35.    Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of ,r 41 of the Cplt.

               36.    Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of,r 42 of the Cplt.

               37.    Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of,r 43, 44, 45 and 46 of the Cplt.

               38.    Deny each and every allegation of,r,r 47 and 48 of the Cplt.

               39.    Deny knowledge or information sufficient to form a belief as to the

allegations of,r 49 of the Cplt., except (1) admit that one or more of the defendants retained




                                                 4
Case 1:19-cv-04216-ILG-PK Document 38 Filed 08/28/19 Page 5 of 7 PageID #: 128



"Paul Batista" to sue a broadcast entity which was infringing on defendants' business and

rights and that "Paul Batista" was the lawyer for the "Jus Punjabi" entities and not for Gill.

               40.     Deny knowledge or information to form a belief as to the truth of the

allegations of~~ 50 and 51 of the Cplt.

               41.     Deny each and every allegation of     ~   52 of the Cplt. and, more

specifically, deny that (1) Gill was ever a "partner" of Sandhu and state that (2) Gill never

had any type of ownership or equity interest in defendants, and thus he had no right or

legitimate basis to receive any financial or business information from defendants.

               42.    Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of~~ 53, 54, and 55 of the Cplt.

               43.    Deny each and every allegation of~~ 56 and 57 of the Cplt.

               44.    Deny each and every allegation of~~ 58 and 59 of the Cplt.

               45.    Deny each and every allegation of~~ 60 and 61 of the Cplt.

               46.    Deny each and every allegation of~ 62 of the Cplt.

               4 7.   Deny knowledge or information sufficient to form a belief as to the

allegations of~ 63 of the Cplt.

               48.    Deny each and every allegation of~ 64 of the Cplt.

               49.    Deny each and every allegation of~ 65 of the Cplt., except state that

Gill himself composed the email because, upon information and belief, Gill asserted he

was in difficulty with the Internal Revenue Service and purportedly needed a favor from

defendants and, as a result the quoted email was a sham dictated or directed by Gill to

protect Gill's interests alone.


                                              5
Case 1:19-cv-04216-ILG-PK Document 38 Filed 08/28/19 Page 6 of 7 PageID #: 129



              50.     Deny each and every allegation   of,r,r 66,   67 and 68 of the Cplt., and

emphasize that Gill, in his own words, admitted that (i) he was never "partner" of the

individual defendant or the defendant entities she owns as her "business enterprise" and

(ii) he "never received any documentation to that effect."

              51.    Deny knowledge or information sufficient to form a belief as to the

truth of the allegations of,r 69 and 70 of the Cplt.

              52.    Deny each and every allegation of,r 71, 72 and 73 of the Cplt.

              53.    Deny each and every allegation of ,r,r 74 and 75 of the Cplt., except

reiterate, as previously alleged, that Gill had no standing or right to request, demand or

receive any financial information from defendants and that his efforts with respect to the

Internal Revenue Service were designed to protect him.

              54.    Deny each and every allegation of,r 76 and 77 of the Cplt.

              55.    Deny each and every allegation of ,r,r 78, 79, 81, 82, 83, 84, 85, 86,

88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 109, 110,

111, 112, 113, 115, 116, 117, 119, 120, 121, 125, 126, 127, 128, 129, 130, 132, 133, 134,

135, 136, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154,

155, 156, 157, 158, 159, 160, 161, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173,

174, 175, 176, 177, 179, 180, 181, 182, 183, 184, 185, 186, 187, 189, 190, 191, and 192 of

the Cplt.

                          FIRST AFFIRMATIVE DEFENSE
              56.    The Cplt. fails to state any claim on which relief can be granted.




                                              6
Case 1:19-cv-04216-ILG-PK Document 38 Filed 08/28/19 Page 7 of 7 PageID #: 130



                            SECOND AFFIRMATIVE DEFENSE
            57.       The claims made in plaintiffs Cplt. are barred by the doctrine of
laches.
                            THIRD AFFIRMATIVE DEFENSE
            58.      Plaintiffs claims are barred by the Statute of Limitations.
                            FOURTH AFFIRMATIVE DEFENSE
            59       Plaintiffs claims are barred by the doctrine of unclean hands.
                            FIFTH AFFIRMATIVE DEFENSE
            60u.     The Cplt. violates the provisions of Fed. R. Civ. P. 8 and 9(b).
           WHEREFORE, defendants demand judgment as follows:
            •     Dismissing the Complaint it its entirety and with prejudice;

           •      Granting defendants' their attorneys' fees, costs and expenses; and

           •      Awarding such other and further relief to defendants as this Court finds

                  proper.

Dated: New York, New York             PAUL BATISTA, P.C.
       August 28, 2019
                                       ;;Paul Batista
                                         Attorney for Defendants
                                         Jus Broadcasting Corp.,
                                         Jus Punjabi, LLC, Jus One, Corp.,
                                         Jus Broadcasting Corp. PVT Ltd., and
                                         Penny Sandhu
                                         26 Broadway, Suite 1900
                                         New York, New York 10004
                                         (631) 377-0111 (C)
                                         (212) 980-0070(T)
                                         (212) 344-7677(F)
                                         BatistaOO l@aol.com

TO: CLERK OF THE COURT

 All Counsel of Record (Via ECF)


                                            7
